ORDER
PER CURIAM.
Mother appeals from a denial of her motion to modify the custody decree and change primary custody of the children from father to mother. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would not have precedential value. We have furnished the parties with a memorandum for their information only setting forth the reasons for our order. Judgment affirmed in accordance with Rule 84.16(b).